[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                              JOURNAL ENTRY
The Journal Entry and Opinion of this court released on June 3, 1999 in the above case contained an error on page 6, in the second sentence of the first paragraph discussing appellant's third assignment of error, as follows:
    The transcript of the hearing reflects that the trial court properly conducted a hearing in this matter pursuant to R.C. 2950.09(B) and, based upon the evidence adduced at the hearing, determined that appellant was a sexual predator.
This error is hereby corrected to read as follows:
    The transcript of the hearing reflects that the trial court properly conducted a hearing in this matter pursuant to R.C. 2950.09(C) and, based upon the evidence adduced at the hearing, determined that appellant was a sexual predator.
Further, the Journal Entry and Opinion of this court released on June 3, 1999 in this case contained an error on page 11, in the in the last paragraph, as follows:
    Appellant's appeal is overruled; however, since the Sentencing Addendum issued by the lower court is inconsistent with the transcript, this matter is remanded in order that the trial judge may issue a nunc pro tunic
journal entry reflecting that appellant was determined to be a sexual predator pursuant to R.C. 2950.09(B), as reflected in the transcript, and not R.C. 2950.09(A), as reflected in the Sentencing Addendum.
This error is hereby corrected to read as follows:
    Appellant's appeal is overruled; however, since the Sentencing Addendum issued by the lower court is inconsistent with the transcript, this matter is remanded in order that the trial judge may issue a nunc pro tunc journal entry reflecting that appellant was determined to be a sexual predator pursuant to R.C. 2950.09(C), as reflected in the transcript, and not R.C. 2950.09(A), as reflected in the Sentencing Addendum.
It is hereby ordered that said Journal Entry and Opinion of June 3, 1999 be amended nunc pro tunc to correct the errors in this opinion as stated above.
It is further ordered that, as so amended, said Journal Entry and Opinion of June 3, 1999 shall stand in full force and effect in all its particulars.
The corrected entry is attached.
PATRICIA A. BLACKMON, J. and ANN L. KILBANE, J. CONCURRING
                             ___________________________________ KENNETH A. ROCCO PRESIDING JUDGE